Title: To Thomas Jefferson from Adamantios Coray, 28 December 1823
From: Coray, Adamantios
To: Jefferson, Thomas


              Monsieur,
              Paris, 28 Decombre, 1823.
            Je vous suis on ne peut plus reconnaissant pour la réponse, que vous avez eu la complaisance de me faire, et qui me fut remise avant hier par M. Warden.  Trop longue pour votre respectable âge, elle m’a paru trop courte pour le désir que j’avais de recevoir des leçons: d’un tel maître.  Je tâcherai d’en profiter, et de les tourner, s’il est possible, au profit de ma nation; qui a montré jusqu’à ce moment des prodiges de valeur, mais qui, delivrée d’un joug de Cannibales, ne peut encore posseder ni les leçons de l’instruction, ni celles de l’expérience.  Au moment où je reçus votre lettre, je venais d’apprendre un nouveau combat naval, livré par les nôtres à l’escadre du tyran, et couronné du plus heureux succès.  C’étaient pour moi deux plaisirs à la fois; et j’en avais grand besoin: car, entre les infirmités d’un âge plus avancé que le vôtre, et une correspondance effrayante, qui ne laisse pas de les aggraver, mon ame est tourmentée du plus pénible des tourmens (τὸ ἄδηlον) l’incertitude de l’état futur de ma patrie.  Si je fus sûr qu’elle jouirait un jour du bonheur que votre sage constitution vous procure, je descendrais dans la tombe avec la joie que recommande Euripide à la famille du mort:Χαίροντοδ, εὐφχριουνlαδ εἠηέριηειν δο’ριων.M. Warden, qui aura la complaisance de vous envoyer cette lettre, a bien voulu, Monsieur, avoir aussi celle de vous faire parvenir, par la première occasion, un paquet de livres que je viens de lui remettre.  Il contient un exemplaire de la seconde édition de 
Beccaria, traduit en grec moderne et deux autres opuscules en grec ancien, que je vous
prie d’accepter.Continuez, Monsieur, de vous intéresser au sort de la Grece; et recevez avec bienveillance mes très respectueuses salutations.Coray. Editors’ Translation
              Sir
              Paris,
                28 December, 1823.
            I am extremely grateful to you for the reply you were kind enough to send me, and which was handed in to me the day before yesterday by Mr. Warden.  Too long for your respectable age, it seemed to me to be too short for the desire I had to receive lessons from such a master.  I will try to benefit from them, and to use them, if possible, to the profit of my nation;  which has showed up until now marvels of valor, but which, delivered from the yoke of Cannibals, cannot yet own the lessons of education, nor of experience.  At the time when I received your letter, I had just found out about a recent naval battle, waged on the fleet of the tyrant, and crowned with the most fortunate success.  It was for me two pleasures at once; and I was in dire need of them: because, between the infirmities of an age more advanced than yours, and a frightful correspondence, which only aggravates the infirmities, my soul is tormented by the most painful of torments (GREEK TRANSLATION), the uncertainty of the future state of my fatherland.  If I were sure that it would one day enjoy the happiness your wise constitution procures to you, I would go to my grave with the joy recommended by Euripides to the family of the deceased:GREEK TRANSLATIONMr. Warden, who will be kind enough to send this letter to you, was willing, Sir, to also be kind enough to send to you, at the first opportunity, a package of books that I 
just gave him.  It contains a copy of the second edition of Beccaria, translated in modern
Greek with two other opuscules in ancient Greek that I ask you to accept.Continue, Sir, to be interested in the fate of Greece; and receive with kindness my very respectful salutations.Coray.